
	
		I
		111th CONGRESS
		1st Session
		H. R. 3491
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Kagen (for
			 himself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a
		  presumption of service connection for certain cancers occurring in veterans who
		  served in the Republic of Vietnam and were exposed to certain herbicide agents,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Thomas G. Schubert Agent Orange
			 Fairness Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Between 1962 and 1971, the Armed Forces
			 sprayed approximately 107 million pounds of herbicides in South Vietnam for the
			 purpose of defoliation and crop destruction.
			(2)Section 1116(a)(3) of title 38, United
			 States Code, defines the term herbicide agent as a chemical in an
			 herbicide used in support of the United States and allied military operations
			 in the Republic of Vietnam during the period beginning on January 9, 1962, and
			 ending on May 7, 1975.
			(3)It has been
			 incontrovertibly established that exposure to Agent Orange leads to long-term,
			 systemic health problems that can occur years after the exposure.
			(4)The amendments to
			 title 38, United States Code, enacted by the Veterans’ Health Care Eligibility
			 Reform Act of 1996 (Public Law 104–262) provide that a veteran does not have to
			 demonstrate a link between a certain health condition and exposure to Agent
			 Orange and other toxic substances used during the Vietnam War in order to
			 receive certain medical care provided by the Secretary of Veterans
			 Affairs.
			(5)Section 1116 of title 38, United States
			 Code, provides for a presumption of service connected disability when there is
			 exposure to an herbicide agent and the occurrence of a disease if the credible
			 evidence for such association is equal to or outweighs the credible evidence
			 against the association.
			(6)The Veterans’
			 Health Care Eligibility Reform Act of 1996 (Public Law 104–262) recognizes the
			 Institute of Medicine as a resource by which the Secretary of Veterans Affairs
			 should determine the association between the occurrence of a disease and Agent
			 Orange.
			(7)One established
			 standard for the Secretary of Veterans Affairs to deny a presumption of service
			 connection for a disability is that a disease shall be established by the
			 Institute of Medicine to have limited or suggestive evidence of no association
			 between the occurrence of the disease and exposure to herbicide.
			(8)Cancers of the gastrointestinal tract are
			 recognized by the Institute of Medicine as having inadequate or insufficient
			 evidence to determine association, which suggests that the credible evidence of
			 an association is equal to the credible evidence against association.
			(9)Thomas George Schubert served honorably in
			 the Army in the Republic of Vietnam from 1966 to 1967 where it is presumed he
			 was exposed to Agent Orange.
			(10)He later
			 developed esophageal cancer and passed away as a result on August 29, 2002, his
			 56th birthday.
			(11)Thirty-five years after his discharge, the
			 Department of Veterans Affairs issued a ruling that Mr. Schubert’s death was
			 service connected, stating, The preponderance of the competent evidence
			 relates the victim’s cause of death, esophageal cancer, to in-service Agent
			 Orange exposure, and Resolving any reasonable doubt in the
			 appellants favor, that his death is directly related to in-service exposure to
			 Agent Orange..
			3.Presumption of
			 service connection for certain cancers associated with exposure to herbicides
			 during the Vietnam EraSection
			 1116(a)(2) of title 38, United States Code, is amended by adding at the end the
			 following new subparagraph:
			
				(I)Cancers of any tissues through the opening
				of the gastrointestinal tract to the end, including any and all carcinomas
				arising from tissues of endodermal origin, beginning in the oral pharynx,
				extending through the esophagus, duodenum, cecum, transverse and descending
				colon, as well as biliary and pancreatic tissues, not to exclude the rectum,
				becoming manifest to a degree of disability of 10 percent or
				more.
				.
		
